IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-86,364-01 AND WR-86,364-02


                     EX PARTE EDWARD LOUIS THOMAS, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. 1101865-A AND 1101866-A IN THE 176TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.


                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated assaults against public servants and sentenced to concurrent terms of forty and thirty-five

years’ imprisonment.

       Applicant contends that his trial counsel provided ineffective assistance. After a review of

the record, this Court has determined that Applicant’s ineffective assistance of counsel claim

regarding Applicant’s punishment election lacks merit. Applicant’s remaining claims, including
                                                                                                       2

his claims regarding opinion testimony, testimony about grand jury proceedings, testimony about a

police internal affairs investigation, testimony about whether the officers had ever discharged their

weapons, testimony about stolen guns, and prosecutor argument outside the record, are filed and set

for submission to determine whether Applicant was denied the effective assistance of counsel. The

parties shall brief whether the complained of testimony was inadmissible, whether the complained

of argument was improper, whether counsel was deficient in failing to object to or in eliciting the

testimony and argument, and whether Applicant suffered resulting harm, including whether the

cumulative effect from any deficient performance harmed Applicant. See Strickland v. Washington,

466 U.S. 668 (1984).

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 120 days of the date of this order.



Filed: April 26, 2017
Do not publish